I should like to cordially congratulate His Excellency Mr. Peter Thomson of the Republic of Fiji on his election as President of the Assembly at its seventy-first session. With a representative from a country that is famous for the quality of its rugby leading our work, we can be assured that our work will be masterfully refereed. I wish to join those who have already expressed our collective gratitude to His Excellency Mr. Ban Ki-moon, who in his capacity as Secretary-General has spared no effort to preserve peace where it is threatened and to restore it where violence is raging. The limitations that he encountered during his tenure were not his own, but those of a United Nations in need of reform.
The general debate provides us with an opportunity to take stock of humankind and our planet. Each and every one of us must make an effort to express the concerns and expectations of our peoples. We are the voices of the world. To say that the world is doing well, however, would not be credible. It must be noted that the outstanding progress made in science and technology has not been used to serve peace or the well-being of humankind.
There is a word that summarizes the tragedy of our world: violence. I speak here of wartime violence, terrorist violence, violence towards civilians and, tragically, towards children, violence towards other living species that are disappearing in large numbers, and violence towards the planet, which is suffering from a degree of turmoil that is threatening the survival of humankind itself, such as we know it today.
How is it that in the twenty-first century we are still facing these kinds of challenges? It is not enough to simply observe what is already clearly evident. We must understand these problems and respond to them. Our generation and, above all, future generations deserve a better world. Time restraints require that I focus on just a few topics.
I would first of all like to address collective security. The world is reeling from an outbreak of conflicts ravaging the Near and Middle East, but in other regions of the world as well. It is no less anxious about new tensions in other strategic regions of the planet, as the abuse of the right to intervene has catastrophic consequences that destabilize s States and entire regions. We observe the opening up of new global divisions characterized by policies of containment, which causes States to mobilize military means and results in new alliances that exclude certain other States.
The world became unipolar in 1991 and has since moved towards greater multipolarity, which has naturally generated strong resistance and troubling
types of behaviour. Should countries large in size, population or economic power be absent from the Security Council? It is clear that the system of collective security that was implemented in 1945, and which was adapted to the bipolar world left in the wake of the Cold War, is now in great distress.
A small country such as my own too often feels pressure to choose sides and tries to reach understandings with other countries in order to give a voice to those who are scarcely listened to and who are always the first to suffer from geopolitical decisions. We have travelled that road before and have been subjected to a proxy war. Moreover, we cannot simply articulate the anguish of new escalating dangers. Together with all countries that are willing, we want to work to strike a new global balance that respects the realities of the twenty-first century. When tensions do emerge, we believe that our role is not to become embroiled in them but to enter into dialogue and do everything we can to contribute to the peaceful solution of disputes.
Current events force me to address the issue of terrorism and, more specifically, its root causes. Is such fanaticism not just the violent expression of anger? Such anger must be analysed. There are too many injustices and inequalities in our world. More importantly, there is an overly systematic two-tier system when it comes to decision-making. International law is imposed on some while others are exempted. With regard to religion, each Government must ensure, as we have successfully done in Cambodia, that members of all faiths can peacefully and respectfully live together in tolerance.
How can we overlook the tragedy of the Palestinian people, whose rights have been violated for 70 years? This tragedy has fed the revolt in the Arab world and hatred among the most indignant. An entire population’s rights have been denied for decades. When faced with such a fact, how can we not understand that discourse on universal values and international law is no longer credible?
We hold no illusions; terrorism will be eradicated only when the principal reasons for becoming a terrorist no longer exist.
I would like to make a short comment on the economy. We now have sufficient experience in that area to evaluate the globalization born from World Trade Organization agreements and subsequent free trade agreements. Such experience has allowed us to make progress through the liberalization of markets, but it has also shown us that real dangers emerge when corporations are given rights that allow them to conduct their business in any way they see fit. Continuous blackmail in favour of offshoring is a major obstacle to a country like mine, where we are working to improve working conditions and the standard of living, which remains low.
I wish to share in the collective satisfaction following the agreement last December at the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change. We also welcome the fact that the two principal contributors to global warming have confirmed their involvement and determination. Sometimes deception is employed when it comes to respecting treaties, but it is an undeniable truth that we cannot deceive our planet. If the twenty- first session of the Conference of the Parties does not lead to concrete actions taken by all parties, there will be terrible and unstoppable consequences, leading to a series of destructive phenomena that will create new levels of suffering.
I now turn to the Sustainable Development Goals (SDGs). The 2030 Agenda for Sustainable Development embodies a series of very ambitious objectives. Such ambitions need to be matched, however, with a corresponding level of true political will. In that regard, I would like to highlight the responsibility of wealthy countries, which have the necessary resources to make the Goals a reality. Although the world has indeed made great progress in terms of human development since 1990, we should pay particular attention to two facts provided by the United Nations Development Programme: there are more than 2 billion people living in poverty in the world and 1.2 billion people living on less than $1.25 per day. If we take into consideration those two figures alone, the 17 SDGs become even more urgent.
I would like to conclude by speaking about my country, Cambodia. International institutions, Western parliamentarians and some Western non-governmental organizations (NGOs) have pointed the finger and tried to lay blame. However, I do not come before the Assembly as an accused party. I am addressing those present on behalf of a country that is often judged negatively, and even more often unrecognized and misunderstood, especially by the Western world. I come here with confidence. Many of us here refuse to see the international community conflated with the Western community and its opinions.
10/34 16-29817 I am a survivor of the atrocities of Pol Pot and of a country that was turned into an immense forced labour camp. After United States Air Force bombers completely destroyed us, our country endured the extreme suffering brought on by one of the cruelest regimes of the twentieth century. I must therefore recall that in the wake of such affliction in Cambodia in 1979, Viet Nam was the only member of the international community to respond to the call of those fleeing the genocidal regime. Our population of 8 million inhabitants in 1970 had been reduced to some 4.5 million by 1979. The State, central and local Governments, hospitals, schools, our currency and religion had all ceased to exist. The roads were damaged and infrastructure and institutions had disappeared. In 1979, all that remained in Cambodia were 8 of our 750 lawyers, 45 of our 450 doctors and 7,000 of our 22,000 teachers. A total of 54 per cent of all medical personnel were gone, and of our 1,600 agricultural technicians, only 200 were still alive.
In 1979, the survivors were in extremely debilitated physical and mental states. Nevertheless, they were still punished for having been freed by a country that had done nothing to please the coalition that for over 11 years caused total destruction in the country, traumatized the survivors and imposed a crippling embargo that prohibited all development aid. We had nothing and we were deprived of everything. Given that, Members of the Assembly might wonder why would I want to bring up the past. I do so because it is a past that is not yet in the past. How do we not understand that the past continues to deeply affect the present? How do we not understand that the past continues to weigh upon us today in terms of human resources?
In the West, some NGOs, media and Governments describe even our slightest shortcomings as crimes of the State. With the Paris accords, we were obliged to accept a perfect model of democracy that took no account of the specificities of our country or the human resources required to implement it. We are now being criticized for disregarding the rights of the opposition. At the same time, however, the western NGOs and Governments that support the political opposition claim that we are violating our laws and not punishing crimes that undermine our national security, such as defamation, calumny, incitement to racial hatred and the production of fake treaties and identification cards. Meanwhile, it is the opposition that is committing these crimes.
We have made considerable progress in education, health care and infrastructure. Similarly, we have successfully fought AIDS and malaria. We have undertaken a long and difficult fight against corruption. Our Ministries of the Environment and Agriculture are striving to correct the mistakes that have been made with respect to forestry licenses. The poverty rate has dropped every year by 1 per cent and we have experienced an average growth rate of more than 7 per cent since 1994.
In Cambodia, we are addressing an issues that can truly hinder sustainable development — mines and explosive remnants of war. We have made the eradication of these deadly devices an eighteenth Sustainable Development Goal in Cambodia, similar to what we did with the Millennium Development Goals. Our country, which has gained has considerable and painful experience in demining, has been participating in peacekeeping operations by sending demining contingents since 2006. Currently, more than 900 women and men of these contingents, as well as engineers, doctors and military police, are working in Lebanon, Mali, the Central African Republic, the Sudan and South Sudan.
Regarding climate change, I am pleased to announce that just yesterday we completed the procedure of ratifying the Paris Agreement on Climate Change.
We have known the extreme horrors of war. More than others, we understand the price of peace, and we prioritize peaceful conflict resolution in all circumstances, sometimes at the risk of being misunderstood. Lastly, our exceptionally difficult past has made us part and parcel of the network of States that are committed to preventing mass crimes. To that end, and with regard to the responsibility to protect (R2P), we have designated the individual who will be our national correspondent to the Global Network of R2P Focal Points, proposed by the United Nations.
Based on this assessment, does our country deserve to be subjected to Western obloquy? We will let those present be the judges.
